Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to applicant’s remarks/amendments filed on 03/09/2022.
	Priority Date: 08/03/2020.
Claim Status:
Amended claims: 1, 3-15, and 17-20

Canceled claims: 2 and 16

Pending claims : 1, 3-15 and 17-20


		Note: Applicant’s amendments have overcome the prior 35 USC 112(b) rejection directed to antecedent basis.

Claim Objections
Claims 1, 5, 7-9, 11, 13-14, and 18-19 are objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75 (i)).  
Appropriate correction is required.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  (2B) If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations between People], and (c) mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). Analysis has been updated based on the new (2019 PEG).
Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method of providing bulk quotes and a bulk quotes system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for providing computerized bulk quotes [e, g., estimated costs] services to recipients for insurance policy premiums.
Step-2A Prong 1: The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim  recites the limitations of 
receiving, … a bulk quote file having a plurality of records associated with a plurality of prospects, each record associated with a prospect for which the bulk quote service is to attempt to generate a final quote; 
splitting the bulk quote file into individually processable quote records; 
…validating a quote record, 
retrieving data for a validated quote record from at least one external data vendor, 
generating a rating for the validated quote record using data in the validated quote record and data retrieved from the at least one external data vendor, 
generating a final quote for the validated quote record using the data in the validated quote record, data from the at least one external data vendor, and the rating for the validated quote record, and 
associating the final quote with the validated quote record,  and 
outputting a plurality of final quotes for prospects of the plurality of prospects.


The claimed method of providing bulk quotes and a bulk quote service system simply describes series of steps for providing bulk quotes [e.g. estimate costs] services to recipients for insurance.
The Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more.
The claim recites, as a whole, a method of organizing human activity because the claim recites a method that allows receiving a bulk quote file records associated with a plurality of prospects for which the bulk quote service, attempting to generate a final quote for insurance. This is a method of commercial/legal interactions . The mere nominal recitation of a generic machine readable storage device executed by at least one processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Step-2A: Prong 2: This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of receiving a bulk quote file records to generate a final insurance quote in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a method of providing bulk quotes. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong 2, the claim as a whole merely describes how to generally “apply” the concept of receiving a bulk quote file records to generate a final insurance quote in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i. an inventive concept) to the abstract idea. The claim is ineligible.

Furthermore, the dependent claims 3-14 and 17-19 do not resolve the issues raised in the independent claims. Claims 3-14 and 17-19 are directed towards using to output a plurality of final quotes associated with prospects, include input validated, ready for rating, eligible for quote, has credit score, quote complete, and quote rejected, and the bulk quote file includes a comma separated values file including message data including a file path, a partner ID, bulk quotes global parameters, a credit score or an insurance score. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale.  
Accordingly, dependent claims 3-14 and 17-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lim et al (US 2014/0081670 A1) in view of Clawson et al (US 9,652,805 B1). 
Ref claim 1, Lim discloses a bulk quote service system comprising: 
a machine-readable storage device that stores computer-executable instructions; and at least one processor communicatively coupled to the machine-readable storage device and including multiple instances having different states representing different quote record processing stages for processing respective quote records as parallel quote processing tasks, the at least one processor executing the computer-executable instructions to configure the system to generate bulk quotes (para [0017], Fig. 1; via system 100…commercial insurance quotations…third party data server system 160]…) by: 
receiving over a computer network a bulk quote file having a plurality of records associated with a plurality of prospects, each record associated with a prospect for which the bulk quote service is to attempt to generate a final quote (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116 [implied bulk quote data files]…[0048-49]…); 
splitting the bulk quote file into individually processable quote records; and each instance of the at least one processor validating a quote record (para [0032-34], Fig. 2; via computer system 200..third party data sources 204/205…storage device 220 are configured to exchange data with processor 210… [036-42], figs. 3-4; via application 400…to validate and augment the commercial insurance quotation information …), 
retrieving data for a validated quote record from at least one external data vendor (para [0046], Fig. 6-7; via computer implementation method 600 begins with receiving…insurance data submitted by web-based quoting sub-system …user data 730, CIP quotation data 732, third party data 734…), 
[[ generating a rating for the validated quote record using data in the validated quote record and data retrieved from the at least one external data vendor, ]]
generating a final quote for the validated quote record using the data in the validated quote record, data from the at least one external data vendor, and the rating for the validated quote record (para [0044], Fig. 5; via a method 500…to generate quote for the requested commercial insurance coverage…), 
associating the final quote with the validated quote record (para [0048], Fig.7; via computing device 710…coupled to a display device 724…configured to receive and transmit a number of data flaws…), and 
outputting a plurality of final quotes for prospects of the plurality of prospects (para [0049], fig.7; via the peripheral device interface 712….may communicate output data to a printer attached to computer device 712 via interface 712…)

Lim does not explicitly disclose the step of generating a rating for the validated quote record using data in the validated quote record and data retrieved from the at least one external data vendor
However, Clawson being in the same field of invention discloses the step of generating a rating for the validated quote record using data in the validated quote record and data retrieved from the at least one external data vendor (Col 2, Lines 52-67; via the system in Fig. 1, ..the insurance server/ a customized client server protocol…col 3, lines 12-67; via automated multiproduct quoting system format data a quoting process/insurance data from user or third parties rating or scoring…Col. 5, lines-1-67; in Fig. 2; via a comparative insurance rating platform 212… aggregated customer data 232/meta data 242 feed the scoring processor 218…the scoring engine 248 may calculate scores…into combined score…generate score for insurance products ...).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features, such as rating for validation, mentioned by Lim to include the disclosures, such as meta data feed the scoring, as taught by Clawson to facilitate rating score for automated insurance quotes bundling.

Ref claim 3, Lim discloses the bulk quote service system as in claim 1, wherein the different states of the processor instances include input validated, ready for rating, eligible for quote, has credit score, quote complete, and quote rejected (para [0032-34], Fig. 2; via computer system 200..third party data sources 204/205…storage device 220 are configured to exchange data with processor 210… [036-42], figs. 3-4; via application 400…to validate and augment the commercial insurance quotation information …).  

Ref claims 4-5, Lim discloses the bulk quote service system as in claim 1, wherein the bulk quote file includes a comma separated values file including message data including a file path, a partner ID, and bulk quotes global parameters, and wherein each instance of the at least one processor validates the quote record by performing format validation for data in the quote record and accessing a third party validation service to validate information for a prospect in the bulk quote file (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116…).
Ref claim 6, Lim discloses the bulk quote service system as in claim 1, further comprising a database that stores the final quote with the validated quote record for each quote record processed by each instance of the at least one processor (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116…).

Ref claims 7-8, Lim discloses in view of Clawson, the bulk quote service system as in claim 1, 
However, Clawson, specifically discloses, wherein each instance of the at least one processor generates a rating for the validated quote record by retrieving a at least one of a credit score or an insurance score associated with a prospect and uses the at least one credit score or insurance score associated with the prospect to generate the final quote, and wherein each instance of the at least one processor generates the final quote for the validated quote record by regenerating the rating with the at least one credit score or insurance score, the data in the validated quote record, and the data retrieved from the at least one external data vendor (Col 2, Lines 52-67; via the system in Fig. 1, ..the insurance server/ a customised client server protocol…col 3, lines 12-67; via automated multiproduct quoting system format data a quoting process/insurance data from user or third parties rating or scoring…Col. 5, lines-1-67; in Fig. 2; via a comparative insurance rating platform 212… aggregated customer data 232/meta data 242 feed the scoring processor 218…the scoring engine 248 may calculate scores…into combined score…generate score for insurance products ...).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the features mentioned by Lim to include a rating for validation as taught by Clawson to assist with meta data feed the scoring or rating  for automated insurance quotes bundling.

Ref claims 9-10, Lim discloses the bulk quote service system as in claim 1, wherein the at least one processor assigns a job ID to each quote record and, while a final quote is being generated, the at least one processor retrieves data using the job ID, and wherein when all quote records for the job ID are either completed or rejected, all quote records for the job ID are combined into a single output bundle for output. (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116…).
 Ref claim 11, Lim discloses the bulk quote service system as in claim 1, wherein the at least one processor checks to determine whether a valid quote exists for a prospect and marks a quote record for the prospect as invalid when the valid quote exists (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116…).  
Ref claim 12, Lim discloses the bulk quote service system as in claim 1, wherein the at least one processor generates an error log when processing of a quote record fails, the error log including a reason for failure of the processing of the quote record (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116…).
Ref claim 13, Lim discloses the bulk quote service a system as in claim 1, wherein the error log indicates that the quote record could not be processed due to an issue with a provider or a data vendor and, when the quote record could not be processed due to an issue with a data vendor, documents the data vendor and the nature of the issue with the data vendor.  (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116…). 
Ref claim 14, Lim discloses the bulk quote service system as in claim 1, wherein the at least one processor maintains a log that shows a state of processing of each quote record, the log including a job ID, a partner ID, a total number of quote records, a number of errors, a number of successes, and a number of quote records remaining to be processed (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116…).
Claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale. in the rejection of claim 1 as set forth above
 Claims 17-18 are rejected as per the reasons set forth in claims 8-9 respectively.

Claim 19 rejected as per the reasons set forth in claim 7
Claim 20 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Response to arguments

Applicant's arguments filed on 3/09/2022 have been fully considered and they are not persuasive:
Applicant argues further with 101 rejection, in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite…Significantly More" than abstract idea. 

In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.




Applicant’s REMARKS:

A.) The Rejection of Claims Under § 101:

Applicant argued [Remarks pages -1-4], that “…The Examiner failed to establish a prima facie rejection under 101…the analysis required at Step 2A, Prong One as set forth in MPEP…” 
“…Consequently, by failing to properly identify an abstract idea under Step 2A Prong One in a manner that is consistent with the guidelines provided in the MPEP, the Examiner has necessarily failed to apply the correct analyses at Step 2A Prong Two and at Step 2B…”
In response-Examiner disagrees:
Under Step (2A) Prong 1: A method of providing bulk quotes with quote service to generate a final quote is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice and “commercial or legal interaction”). As such, the claims include an abstract idea. The specific limitations of the invention identified to encompass the abstract idea include: “receiving, … a bulk quote file having a plurality of records associated with a plurality of prospects, each record associated with a prospect for which the bulk quote service is to attempt to generate a final quote; splitting the bulk quote file …; …validating a quote record, retrieving data for a validated quote record f.., generating a rating for the validated quote record …, generating a final quote for the validated quote record using the data …, and the rating …, and associating the final quote with the validated quote record,  and outputting a plurality of final quotes for prospects of the plurality of prospects”. As stated above, this abstract idea falls into the subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practices’). 
	Under Step (2A) Prong 2: When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving a bulk quote file… splitting…processing…validating…retrieving… generating …associating…outputting a plurality of final quote…do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “receiving information/record, splitting the bulk quote file, and processing and validating quote record… generating a rating and outputting a final quote… ”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0037]: an input  processor 220, a database 240, conventional memory storage…) as tools to perform an abstract idea. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
	Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a bulk quote  service system, a storage device, at least one processor executes instructions) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 



  B.)  The Rejection of Claims Under § 103:

	Applicant further argued [Remarks pages 5-6], “…Applicants assert that the claims, as amended and presented herein, are not obvious in view of Lim and Clawson. 
First, Applicants' invention involves a bulk quote service that is configured to generate final quotes for a plurality of prospects, in bulk - that is, based on receiving a single bulk quote file from a third-party partner of the entity operating and providing the bulk quote service. By way of example, Applicants' specification states in relevant part. … Applicants assert that the claims are not obvious under § 103 as the prior art references cited…”

	In response-Examiner disagrees with applicant’s assertions.

Primary art-Lim discloses receiving over a computer network a bulk quote file having a plurality of records associated with a plurality of prospects, each record associated with a prospect for which the bulk quote service is to attempt to generate a final quote Lim (para [0022]; via the insurance database 116 store information such as input, …third party data information…flat files…structured files database 116 [implied bulk quote data files]…[0046], Fig. 6-7; via computer implementation method 600 begins with receiving…insurance data submitted by web-based quoting sub-system …user data 730, CIP quotation data 732, third party data 734…[0049], fig.7; via the peripheral device interface 712….may communicate output data to a printer attached to computer device 712 via interface 712…), 
and Clawson teaches:
in Col 2, Lines 52-67; via the system in Fig. 1, ..the insurance server/ a customized client server protocol…col 3, lines 12-67; via automated multiproduct quoting system format data a quoting process/insurance data from user or third parties rating or scoring…Col. 5, lines-1-67; in Fig. 2; via a comparative insurance rating platform 212… aggregated customer data 232/meta data 242 feed the scoring processor 218…the scoring engine 248 may calculate scores…into combined score…generate score for insurance products.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  
Diener et al (US 8,577, 699 B1) discloses Quoting Insurance Premium. 
Folk et al (WO 0111517 A1) discloses Online Quotation System Allowing Results viewing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691